DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “900” has been used to designate both a seed sensor (Fig. 5) and a conveyor assembly (Fig. 10).  “900” is described in the specification only in regards to the conveyor assembly.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “500,” “700,” “800” (Fig. 5), and “913” (Fig. 14). “913” seemingly should be “933”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied language “Described herein is” (line 1).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
“958” (page 9, line 33; page 10, line 11) should be “955.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13-17 recite the limitations "the second protrusion" or “each protrusion”.  There is insufficient antecedent basis for these limitations in the claims.  For further examination, the claims will be treated as reciting a second protrusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirkenseer (EP 3,050,419).
Regarding claim 1, Pirkenseer discloses (Fig. 4-6c) a seed guide for a seed tube, the seed guide comprising: a relief portion (area generally indicated at 18, 36 of Fig. 4, above 70); and 5an introduction portion (area including 70 and below in Fig. 6c) that comprises at least one protrusion having first and second ends, the protrusion is angled from a side of the introduction portion toward the center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion being further from the relief portion than the first end.
Regarding claim 2, Pirkenseer further discloses that the relief portion is arcuate (the relief portion being enclosed by the round meter housing; Fig. 4) and extends 10arcuately along a path that is substantially parallel to a path of a flight of seed passing the relief portion in operation of the seed tube.
Regarding claim 3, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) is angled with respect to a direction of travel of the seed such that the protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 4, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) angles down from the first end of the protrusion and the side of the introduction portion to the second end of the protrusion and the center of the introduction portion.
Regarding claim 5, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is greater than 0° up to 80°.
Regarding claim 6, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 7, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 40° to 50°.
Regarding claim 8, Pirkenseer further discloses (Fig. 6a) that the protrusion (at least the edge of 70) has an arcuate shape.
Regarding claim 9, Pirkenseer further discloses (Fig. 6b) that the introduction portion further comprises a ramp (curved meter housing, or top portion of tube 26 ramping to the bottom portion) that is disposed after the protrusion in the direction of travel of the seed to guide seed into a flight gap of the seed tube.
Regarding claim 10, Pirkenseer discloses (Fig. 4-6c) a seed guide for a seed conveyor assembly, the seed guide comprising: a relief portion (area generally indicated at 18, 36 of Fig. 4, above 70); and 30an introduction portion (area including 70 and below in Fig. 6c) formed adjacent to the relief portion, the introduction portion comprises a first protrusion (70) having first and second ends, the first protrusion is angled from a first side of the introduction portion toward the center of the introduction portion with the second end of the first protrusion proximate the center of the introduction portion.
Regarding claim 12, Pirkenseer further discloses that the relief portion is arcuate (the relief portion being enclosed by the round meter housing; Fig. 4) and disposed 5radially farther from a conveyor (bottom portion of tube 26) than the introduction portion in operation of the seed conveyor assembly.

Claims 10-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (U.S. 5,522,328).
Regarding claim 10, Long discloses (Fig. 2) a seed guide for a seed conveyor assembly, the seed guide comprising: a relief portion (converging portion of 64 at end 61); and 30an introduction portion (portion of 64 containing 65, 68) formed adjacent to the relief portion, the introduction portion comprises a first protrusion (one of the 65’s) having first and second ends, the first protrusion is angled from a first side of the introduction portion toward the center of the introduction portion with the second end of the first protrusion proximate the center of the introduction portion.
Regarding claim 11, Long further discloses (Fig. 2) a second protrusion ( another one of the 65’s) having first and second ends, the second protrusion is angled from a second side of the introduction portion toward the center of the introduction portion with the second end of the second protrusion proximate the center of the introduction portion.
Regarding claim 13, Long further discloses (Fig. 2) that the first and second protrusion (65) are each angled with respect to a direction of travel of the seed such that each protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 14, Long further discloses (Fig. 2) that the first protrusion (65) angles down from the first side of the introduction portion to the center of the introduction portion the second protrusion (65) angles down from the second side of the introduction portion to the center of the introduction portion.
Regarding claim 15, Long further discloses (Fig. 2) that each protrusion (65) has a protrusion angle formed 15between a transverse line and the protrusion that is approximately 30° to 60°.
Regarding claim 16, Long further discloses (Fig. 2) that each protrusion has a protrusion angle formed between a transverse line and the protrusion that is approximately 40° to 50°.
Regarding claim 17, Long further discloses (Fig. 2) that the introduction portion further comprises a ramp (68) that is disposed after the first and second protrusions in the direction of travel of the seed to 20guide seed into a flight gap of the seed conveyor assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pirkenseer in view of Wendte (U.S. 9,043,950).
Regarding claim 18, Pirkenseer discloses (Fig. 4-6c) a seed conveyor assembly to deliver seed to a planting surface, comprising: a conveyor (26) configured to convey seed from an upper end to a lower end of the seed conveyor assembly; and 25a seed guide having a relief portion (area generally indicated at 18, 36 of Fig. 4, above 70) and an introduction portion (area including 70 and below in Fig. 6c) to translate seed in a direction toward the conveyor, the introduction portion comprises at least one protrusion (70) having first and second ends, the protrusion is angled from a side of the introduction portion toward the center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion being further from the relief portion than the first end.  Pirkenseer also discloses that the conveyor (26) is for the discharge of grains into a seed furrow (claim 1, lines 19-20).
Pirkenseer does not disclose releasing the seed with a rearward velocity.  Wendte teaches (Fig. 3) a conveyor (100) configured to convey seed from an upper end to a lower end (106) of the seed conveyor assembly and release the seed with a rearward velocity relative to the seed conveyor assembly (Col. 5, lines 48-51).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the rearward curve of Wendte’s conveyor in the conveyor of Pirkenseer.  Doing so would prevent the conveyor outlet from clogging with soil, and reduce the impact of the seed on the ground by reducing its downward and forward velocity.
Regarding claim 19, in the combination above, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) is angled with respect to a direction of travel of the seed such that the protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 20, in the combination above, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) angles down from 35the side of the introduction portion to the center of the introduction portion.
Regarding claim 21, in the combination above, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morin (U.S. 5,664,506) handheld seed dispenser with singulating protrusions (50)
Conrad (U.S. 4,971,255) granular chemical bander with deflectors.
Tyler (U.S. 4,489,892) distribution head with deflectors.
Miller (U.S. 2,885,978) subsoil planting plow with protrusions (30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671